     Case 2:20-cv-00827-TLN-KJN Document 23 Filed 02/11/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    ARLONZO JACKSON BANKS,                            No. 2:20-cv-00827-TLN-KJN
12                       Petitioner,
13           v.                                         ORDER
14    JEFF LYNCH, Warden,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding through counsel, has filed this application for a writ

18   of habeas corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On November 4, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within fourteen days. Petitioner filed

23   objections to the findings and recommendations. Respondent did not file a reply.

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   Court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   ///
                                                       1
     Case 2:20-cv-00827-TLN-KJN Document 23 Filed 02/11/21 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1. The findings and recommendations filed November 4, 2020, are ADOPTED IN FULL;

 3          2. Respondent’s motion to dismiss (ECF No. 8) is GRANTED;

 4          3. Petitioner’s motion for stay (ECF No. 13) is DENIED;

 5          4. This action is DISMISSED without prejudice; and

 6          5. The Court declines to issue the certificate of appealability referenced in 28 U.S.C.

 7   § 2253.

 8          6. The Clerk of Court is directed to close the case.

 9   Dated: February 9, 2021

10

11

12
                                                           Troy L. Nunley
13                                                         United States District Judge

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
